Citation Nr: 0424270	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of an 
allergic reaction to medication prescribed by the Department 
of Veterans Affairs (VA), including renal failure, right foot 
numbness, and pain.

(In a separate decision, the Board addresses the issue of 
entitlement to a waiver of recovery of an overpayment of VA 
pension benefits, calculated in the amount of $1,039.00, to 
include whether the overpayment was properly created.)


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The veteran had active service from June 1970 to March 1974.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of 
Lincoln, Nebraska, VA Regional Office (RO).  The veteran 
testified in support of his appeal at a hearing held at the 
RO before a Decision Review Officer in September 2003 and a 
videoconference hearing held before the undersigned in March 
2004; transcripts of those hearings are associated with the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if he 
is required to take further action.


REMAND

The veteran contends that he was not informed of the 
potential risks and side effects of the drug Risperdol at the 
time such was prescribed.  He argues that, in light of his 
sensitivity to medications and based on his medical history, 
that he should have had the opportunity to assess whether to 
take the prescribed medication or to instead opt for an 
alternate medication.  He specifically indicates that at no 
time was the potential for an adverse reaction stated or 
discussed and that, therefore, that there is no evidence to 
establish that such possibility was reasonably foreseeable by 
himself or by treating medical professionals.

A review of the claims file reveals records beginning the 
date of the veteran's documented adverse reaction, but not 
prior to that date.  From the existing record it is thus 
unclear whether or what type of information and notice 
relevant to the drug Risperdol was given to the veteran and 
what types of factors were considered and discussed by the 
veteran and his medical professionals prior to the use of 
Risperdol.  Remand to associate any additional VA or private 
records concerning the prescription of Risperdol, to include 
any documentation relevant to the type of pharmacy or other 
notice information provided to the veteran, is therefore 
warranted.  

Accordingly, this appeal is REMANDED for the following:

1.  The RO should take the appropriate 
steps to obtain additional records from 
VA or from St. Francis Medical Center 
relevant to the treatment and evaluation 
of his psychiatric problems and to 
include any policy statements, clinical 
notations, inpatient/outpatient 
consultations, pharmaceutical inserts or 
other documentation/records pertinent to 
the prescription of Risperdol and what, 
if any, notice was provided to the 
veteran as to potential risks and side 
effects.  Efforts in this regard should 
be documented in the claims file.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the issue on 
appeal.  If the benefit sought remains 
denied the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


